—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Pesce, J.), rendered February 3, 1995, convicting him of attempted criminal possession of a controlled substance in the third degree under Indictment No. 2739/94, upon his plea of guilty, and imposing sentence, and (2) two amended judgments of the same court also rendered February 3, 1995, revoking sentences of probation previously imposed by the same court, upon his admission that he had violated conditions thereof, and imposing sentences of imprisonment upon his previous convictions of tampering with a witness in the third degree under Indictment No. 8221/91 and attempted robbery in the second degree under Indictment No. 15593/91.
Ordered that the judgment and the amended judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47
*589NY2d 606). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.